             Case 1:21-mj-00011-SAB Document 11 Filed 03/08/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                         Case No. 1:21 -mj-00011-SAB-1

10                 Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                       TO TRANSFER FUNDS TO CLERK OF
11          v.                                         COURT WHERE CHARGES ARE
                                                       PENDING
12   VICTOR LEONARDO GARIBAY,

13                 Defendant.

14

15          On February 26, 2021, a detention hearing was held as to Victor Leonardo Garibay

16 (“Defendant”) before United States Magistrate Judge Stanley A. Boone.            (ECF No. 6.)

17 Defendant was ordered released on a five-thousand-dollar ($5,000) cash bond and was ordered to

18 report to the Muskogee, Oklahoma Division of the Eastern District of Oklahoma where charges

19 were pending. (Id.) On March 1, 2021, Defendant posted a cash bond in the amount of five-
20 thousand dollars ($5,000).

21          IT IS HEREBY ORDERED that the Clerk of the Court is directed to transfer the bond

22 deposited in the registry of this Court, plus accrued interest, to the Clerk of the Court in the

23 Eastern District of Oklahoma where the charges are pending.

24
     IT IS SO ORDERED.
25

26 Dated:     March 5, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                   1
